John A. Fogleman, Justice. Dissenting. I respectfully dissent because I feel that the evidence in this case is clear that the agreement did not limit Conrad’s compensation to $150 per acre. It may well be that appellant claimed credit for more hours than he should have because of attempts to work when the soil conditions, due to weather, were not proper for land clearing or the use of Conrad’s equipment. I agree that the case is not one for the application of quantum meruit and that Conrad is probably not entitled to the full amount claimed by him.